     Case 3:20-cv-00470-MMD-CLB Document 3 Filed 08/19/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     CYRIS GILBERT,                                       Case No. 3:20-cv-00470-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA, ex rel.
      NEVADA DEPARTMENT OF
7     CORRECTIONS, et al.,
8                                       Defendants
9
10   I.     DISCUSSION

11          On August 17, 2020, Plaintiff, an inmate in the custody of the Nevada Department

12   of Corrections (“NDOC”), submitted an application to proceed in forma pauperis and an

13   emergency motion for TRO/injunction. (ECF Nos. 1, 1-1). Plaintiff has not submitted a

14   complaint or a fully complete application to proceed in forma pauperis.

15          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

16   complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until

17   October 19, 2020 to submit a complaint to this Court.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

19   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

20   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

21   inmate must submit all three of the following documents to the Court:

22          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

23          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

24          page 3),

25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

26          official (i.e. page 4 of this Court’s approved form), and

27          (3) a copy of the inmate’s prison or jail trust fund account statement for the

28   previous six-month period.
     Case 3:20-cv-00470-MMD-CLB Document 3 Filed 08/19/20 Page 2 of 3



1           Plaintiff has not submitted an application on this Court's approved form together
2    with a financial certificate and an inmate account statement for the previous six-month
3    period. Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
4    (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
5    Plaintiff a one-time extension to file a fully complete application to proceed in forma
6    pauperis containing all three of the required documents. Plaintiff will file a fully complete
7    application to proceed in forma pauperis on or before October 19, 2020. Absent unusual
8    circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable
9    to file a fully complete application to proceed in forma pauperis with all three required
10   documents on or before October 19, 2020, the Court will dismiss this case without
11   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all
12   three of the documents needed to file a fully complete application to proceed in forma
13   pauperis or pays the full $400 filing fee.
14          A dismissal without prejudice means Plaintiff does not give up the right to refile the
15   case with the Court, under a new case number, when Plaintiff has all three documents
16   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
17   may choose not to file an application to proceed in forma pauperis and instead pay the
18   full filing fee of $400 on or before October 19, 2020 to proceed with this case.
19          Plaintiff is advised that the Court will not consider his emergency motion for
20   TRO/injunction (ECF No. 1-1) until Plaintiff files a complaint and a fully complete
21   application to proceed in forma pauperis with all three required documents or pays the
22   full $400 filing fee,.
23   II.    CONCLUSION
24          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
25   this Court on or before October 19, 2020.
26          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
27   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
28   Clerk of the Court will also send Plaintiff a copy of his emergency motion for



                                                  -2-
     Case 3:20-cv-00470-MMD-CLB Document 3 Filed 08/19/20 Page 3 of 3



1    TRO/injunction. (ECF No. 1-1).
2           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
3    (ECF No. 1) is denied without prejudice to file a new fully complete application to proceed
4    in forma pauperis with all three documents.
5           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
6    approved form application to proceed in forma pauperis by an inmate, as well as the
7    document entitled information and instructions for filing an in forma pauperis application.
8           IT IS FURTHER ORDERED that on or before October 19, 2020, Plaintiff will either
9    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
10   administrative fee) or file with the Court:
11          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
12          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
13          signatures on page 3),
14          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
15          official (i.e. page 4 of this Court’s approved form), and
16          (3) a copy of the inmate’s prison or jail trust fund account statement for the
17   previous six-month period.
18          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
19   complete application to proceed in forma pauperis with all three documents or pay the full
20   $400 filing fee for a civil action on or before October 19, 2020, the Court will dismiss this
21   action without prejudice for Plaintiff to refile the case with the Court, under a new case
22   number, when Plaintiff is able to file a complaint and has all three documents needed to
23   file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
24                  August 19, 2020
            DATED: __________________
25
26                                                 UNITED STATES MAGISTRATE JUDGE
27
28



                                                   -3-
